DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on December 15, 2020. 
Currently claims 1-20 are pending, Claims 1, 12 and 20 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 6 and 14, the phrase “such that” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-11 are directed to a method for coordinating warehouse operations without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 1-11 will be included in Step 2 Analysis for the purpose of compact prosecution.  Claims 12-19 are directed to a system comprising one or more data processing apparatus including one or more processors and memory, which falls within the statutory category of a machine; and claim 20 is directed to a non-transitory computer-readable storage medium having instructions, which falls within the statutory category of a product. 
With respect to claims 1-11, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. The claims recite limitations of “receiving data, generating enhanced warehouse data, and providing data for plan creation and performance monitoring, mapping performance capabilities of workers in the warehouse as indicated by the performance data, to a backlog of tasks, generating configuration data that indicates how the warehouse is operationally and physically configured, applying productivity rates of the workers to be applied to the tasks, modeling the tasks to be performed according to an assigned sequence of tasks over time, using a collection of state variables that represent workers and containers in the warehouse, performing [] a respective simulation of tasks to be performed over the shift by the warehouse team, selecting and sequencing the tasks to be performed, indicating the workers to be applied to the tasks, and providing the simulation command to perform the simulation of the tasks”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are methods for coordinating warehouse operations, which fall within the “certain methods of organizing human activity” involving fundamental economic practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, business relations), and managing interactions between people (including social activities, teaching, and following rules or instructions). See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The mere normal recitations of “by a warehouse coordination system and one or more warehouse management system” (are no more than software module or software per se) do not take the claims out of the methods of organizing human activity grouping. For example, the Specification describes: “a ware house may include multiple different teams who are assigned to a specific set of tasks, such as a team receiving inbound shipments (e.g., unloading pallets from trucks arriving at warehouse)… another team performing shipping operations (e.g., assembling and loading outbound pallets onto trucks for distribution to retail stores). For efficiency, workers in a warehouse can be assigned to different teams to distribute the labor and operations that are performed.” See ¶ 4. Thus, the claims in light of the Specification recite an abstract idea. See 2019 Guidance, 84 Fed. Reg. 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “one or more processors” as recited in claim 12 for performing the steps, however, the specification discloses the one or more processor at a high level of generality. For example, the specification discloses “suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processor of any kind of computer”. See ¶ 55. Thus, the one or more processors are merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. None of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, even if the one or more processors is recited in claim 1, these additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claims claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “one or more processors” as recited in claim 12 for performing the steps, however, the specification discloses these additional elements at a high level of generality. For example, the specification discloses “Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processor of any kind of computer”. See ¶ 55. Thus, the one or more processors are merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. At best, the one or more processors may perform the steps of: receiving, storing, and providing (displaying, transmitting) information over a network. However, using a generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-11 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 12-19 and 20 parallel claims 1-11—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al., (US 2018/0068255, hereinafter: Hance), and in view of Baijens et al., (US 2020/0317449, hereinafter: Baijens). 
Regarding claim 1, Hance discloses a computer-implemented method comprising: 
receiving, by a warehouse coordination system and from one or more warehouse management systems, warehouse data that represents a current state of a warehouse (see ¶ 2-3, ¶ 46); 
receiving, by the warehouse coordination system and from one or more performance tracking systems, performance data that represents historical performance of workers in the warehouse (see ¶ 4-5, ¶ 19-20, ¶ 67 and claim 10); 
generating, by the warehouse coordination system, enhanced warehouse data based on the warehouse data and the performance data, and storing the enhanced warehouse data (see ¶ 43, ¶ 61-62); 
providing, by the warehouse coordination system, data for a plan creation user interface for a warehouse process, wherein the plan creation user interface presents at least a portion of the enhanced warehouse data (see ¶ 45, ¶ 48-20); 
receiving, by the warehouse coordination system and through the plan creation user interface, (i) user input that indicates workers to be applied to tasks to be performed over a shift for the warehouse process (see ¶ 43, ¶ 77-79), and (ii) a simulation command to perform a simulation of the tasks to be performed over the shift for the warehouse process (see ¶ 39, ¶ 76, ¶ 88); 
receiving, by the warehouse coordination system, real-time warehouse data that indicates tasks being performed over the shift for the warehouse process (see ¶ 19-20, ¶ 38); and 
providing, by the warehouse coordination system, data for a performance monitoring interface for the warehouse process, wherein the performance monitoring interface presents a comparison between the real-time warehouse data and the simulated warehouse process plan (see ¶ 47, ¶ 50, ¶ 67).  
Hance discloses the warehouse management system may running simulations to lay out the components within the space available (see ¶ 39).
Hance does not explicitly disclose the following limitations; however, Baijens in an analogous art for warehouse management discloses 
in response to receiving the user input and the simulation command (see ¶ 9, ¶ 90), (i) performing, by the warehouse coordination system, the simulation of the tasks to be performed over the shift for the warehouse process, according to the user inputs (see ¶ 9, ¶ 71-74, claim 6), (ii) determining, by the warehouse coordination system, an output of the simulation of the tasks to be performed over the shift (see ¶ 9, ¶ 14, ¶ 35, ¶ 37, ¶ 72), and (ii) storing, by the warehouse coordination system, a simulated warehouse process plan that specifies the tasks to be performed over the shift (see ¶ 36, ¶ 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Hance discloses the computer-implemented method of claim 1, wherein the warehouse data includes data that indicates (i) locations and contents of containers of goods in the warehouse (see ¶ 2-5, ¶ 19-20), and (ii) a backlog of tasks to be performed in the warehouse (see ¶ 61, ¶ 89).  
In addition, claim 2 merely describes the specific type of warehouse data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 5, Hance discloses the computer-implemented method of claim 1, wherein generating enhanced warehouse data includes mapping performance capabilities of workers in the warehouse as indicated by the performance data, to a backlog of tasks to be performed in the warehouse as indicated by the warehouse data (see ¶ 38-39, ¶ 59).  

Regarding claim 6, Hance discloses the computer-implemented method of claim 1, wherein generating enhanced warehouse data includes generating configuration data that indicates how the warehouse is operationally and physically configured, such that a data linkage is maintained between the tasks to be performed over the shift and the workers to be applied to the tasks (see ¶ 61-62, ¶ 71).  

Regarding claim 8, Hance does not explicitly disclose the following limitations; however, Baijens discloses the computer-implemented method of claim 1, wherein performing the simulation of the tasks to be performed over the shift for the warehouse process includes modeling the tasks to be performed according to an assigned sequence of tasks over time, 28Ref No: 24230-0341001 / 202003326 using a collection of state variables that represent workers and containers in the warehouse (see ¶ 9, ¶ 33, ¶ 71-72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Hance discloses the computer-implemented method of claim 1, wherein performing the simulation of the tasks includes performing, for each of multiple different warehouse teams, a respective simulation of tasks to be performed over the shift by the warehouse team, wherein an output of the simulation of the tasks to be performed over the shift by a first warehouse team is used as an input for creating a warehouse process plan including tasks to be performed over the shift by a second warehouse team (see ¶ 48-49, ¶ 57).  

Regarding claim 10, Hance does not explicitly disclose the following limitations; however, Baijens discloses the computer-implemented method of claim 1, wherein the user input and the simulation command are received through the plan creation user interface that includes interface controls for (i) selecting and sequencing the tasks to be performed over the shift (see ¶ 63, ¶ 68), (ii) indicating the workers to be applied to the tasks (see ¶ 59-60), and (iii) providing the simulation command to perform the simulation of the tasks (see ¶ 9, ¶ 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 11, Hance discloses the computer-implemented method of claim 1, wherein the performance monitoring interface includes a graphical indication of the real-time warehouse data over time relative to the simulated warehouse process plan over time (see ¶ 32, ¶ 47, ¶ 50-53, and ¶ 60).  

Regarding claim 12, Hance discloses a computer system comprising: one or more data processing apparatuses including one or more processors, memory, and storage devices storing instructions that (see ¶ 64), when executed, cause the one or more processors to perform operations comprising: 
receiving, by a warehouse coordination system and from one or more warehouse management systems, warehouse data that represents a current state of a warehouse (see ¶ 2-3, ¶ 46); 
receiving, by the warehouse coordination system and from one or more performance tracking systems, performance data that represents historical performance of workers in the warehouse (see ¶ 4-5, ¶ 19-20, ¶ 67 and claim 10); 
generating, by the warehouse coordination system, enhanced warehouse data based on the warehouse data and the performance data, and storing the enhanced 29Ref No: 24230-0341001 / 202003326 warehouse data (see ¶ 43, ¶ 61-62); 
providing, by the warehouse coordination system, data for a plan creation user interface for a warehouse process, wherein the plan creation user interface presents at least a portion of the enhanced warehouse data (see ¶ 45, ¶ 48-20); 
receiving, by the warehouse coordination system and through the plan creation user interface, (i) user input that indicates workers to be applied to tasks to be performed over a shift for the warehouse process (see ¶ 43, ¶ 77-79), and (ii) a simulation command to perform a simulation of the tasks to be performed over the shift for the warehouse process (see ¶ 39, ¶ 76, ¶ 88); 
receiving, by the warehouse coordination system, real-time warehouse data that indicates tasks being performed over the shift for the warehouse process (see ¶ 19-20, ¶ 38); and 
providing, by the warehouse coordination system, data for a performance monitoring interface for the warehouse process, wherein the performance monitoring interface presents a comparison between the real-time warehouse data and the simulated warehouse process plan (see ¶ 47, ¶ 50, ¶ 67).  

Hance discloses the warehouse management system may running simulations to lay out the components within the space available (see ¶ 39).
Hance does not explicitly disclose the following limitations; however, Baijens in an analogous art for warehouse management discloses 
in response to receiving the user input and the simulation command (see ¶ 9, ¶ 90), (i) performing, by the warehouse coordination system, the simulation of the tasks to be performed over the shift for the warehouse process, according to the user inputs (see ¶ 9, ¶ 71-74, claim 6), (ii) determining, by the warehouse coordination system, an output of the simulation of the tasks to be performed over the shift (see ¶ 9, ¶ 14, ¶ 35, ¶ 37, ¶ 72), and (ii) storing, by the warehouse coordination system, a simulated warehouse process plan that specifies the tasks to be performed over the shift (see ¶ 36, ¶ 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Hance discloses the computer system of claim 12, wherein generating enhanced warehouse data includes mapping performance capabilities of workers in the warehouse as indicated by the performance data, to a backlog of tasks to be performed in the warehouse as indicated by the warehouse data (see ¶ 38-39, ¶ 59).  

Regarding claim 14, Hance discloses the computer system of claim 12, wherein generating enhanced warehouse data includes generating configuration data that indicates how the warehouse is operationally and physically configured, such that a data linkage is maintained between the tasks to be performed over the shift and the workers to be applied to the tasks (see ¶ 61-62, ¶ 71).  

Regarding claim 16, Hance does not explicitly disclose the following limitations; however, Baijens discloses the computer system of claim 12, wherein performing the simulation of the tasks to be performed over the shift for the warehouse process includes modeling the tasks to be performed according to an assigned sequence of tasks over time, using a collection of state variables that represent workers and containers in the warehouse (see ¶ 9, ¶ 33, ¶ 71-72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding claim 17, Hance discloses the computer system of claim 12, wherein performing the simulation of the tasks includes performing, for each of multiple different warehouse teams, a respective simulation of tasks to be performed over the shift by the warehouse team, wherein an output of the simulation of the tasks to be performed over the shift by a first warehouse team is used as an input for creating a warehouse process plan including tasks to be performed over the shift by a second warehouse team (see ¶ 48-49, ¶ 57).  

Regarding claim 18, Hance does not explicitly disclose the following limitations; however, Baijens discloses the computer system of claim 12, wherein the user input and the simulation command are received through the plan creation user interface that includes interface controls for (i) selecting and sequencing the tasks to be performed over the shift (see ¶ 63, ¶ 68), (ii) indicating the workers to be applied to the tasks (see ¶ 59-60), and (iii) providing the simulation command to perform the simulation of the tasks (see ¶ 9, ¶ 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 19, Hance discloses the computer system of claim 12, wherein the performance monitoring interface includes a graphical indication of the real-time warehouse data over time relative to the simulated warehouse process plan over time (see ¶ 32, ¶ 47, ¶ 50-53, and ¶ 60).  
In addition, claim 19 merely describes the attributes of the performance monitoring interface is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).


Regarding claim 20, Hance discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (see ¶ 43), cause the one or more processors to perform operations comprising: 31Ref No: 24230-0341001 / 202003326 
receiving, by a warehouse coordination system and from one or more warehouse management systems, warehouse data that represents a current state of a warehouse (see ¶ 2-3, ¶ 46); 
receiving, by the warehouse coordination system and from one or more performance tracking systems, performance data that represents historical performance of workers in the warehouse (see ¶ 4-5, ¶ 19-20, ¶ 67 and claim 10); 
generating, by the warehouse coordination system, enhanced warehouse data based on the warehouse data and the performance data, and storing the enhanced warehouse data (see ¶ 43, ¶ 61-62); 
providing, by the warehouse coordination system, data for a plan creation user interface for a warehouse process, wherein the plan creation user interface presents at least a portion of the enhanced warehouse data (see ¶ 45, ¶ 48-20); 
receiving, by the warehouse coordination system and through the plan creation user interface, (i) user input that indicates workers to be applied to tasks to be performed over a shift for the warehouse process (see ¶ 43, ¶ 77-79), and (ii) a simulation command to perform a simulation of the tasks to be performed over the shift for the warehouse process (see ¶ 39, ¶ 76, ¶ 88); 
receiving, by the warehouse coordination system, real-time warehouse data that indicates tasks being performed over the shift for the warehouse process (see ¶ 19-20, ¶ 38); and 
providing, by the warehouse coordination system, data for a performance monitoring interface for the warehouse process, wherein the performance monitoring interface presents a comparison between the real-time warehouse data and the simulated warehouse process plan (see ¶ 47, ¶ 50, ¶ 67).

Hance discloses the warehouse management system may running simulations to lay out the components within the space available (see ¶ 39).
Hance does not explicitly disclose the following limitations; however, Baijens in an analogous art for warehouse management discloses 
in response to receiving the user input and the simulation command (see ¶ 9, ¶ 90), (i) performing, by the warehouse coordination system, the simulation of the tasks to be performed over the shift for the warehouse process, according to the user inputs (see ¶ 9, ¶ 71-74, claim 6), (ii) determining, by the warehouse coordination system, an output of the simulation of the tasks to be performed over the shift (see ¶ 9, ¶ 14, ¶ 35, ¶ 37, ¶ 72), and (ii) storing, by the warehouse coordination system, a simulated warehouse process plan that specifies the tasks to be performed over the shift (see ¶ 36, ¶ 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance to include the teaching of Baijens in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for warehouse management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3-4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hance and Baijens as applied to claims 1, 2, 5-6, 8-14 and 16-20 above, and further in view of Lioznova et al., (US 2021/0073703, hereinafter: Lioznova). 
Regarding claim 3, Hance and Baijens do not explicitly disclose the following limitations; however, Lioznova in an analogous art of project management system discloses the computer-implemented method of claim 1, wherein the performance data includes data that indicates productivity rates of workers as defined by a number of tasks previously performed by the workers over a defined time range (see Abstract; ¶ 8-9, ¶ 12-13, ¶ 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance and in view of Baijens to include the teaching of Lioznova in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate calculation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In addition, claim 3 merely describes the specific type of performance data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 4, Hance discloses the computer-implemented method of claim 1, wherein the real-time warehouse data includes one or more identifiers for a task that has been performed (see ¶ 4-5, ¶ 67), and a timestamp that indicates a time at which the task has been performed.
Hance and Baijens do not explicitly disclose a timestamp; however, Lioznova discloses a timestamp that indicates a time at which the task has been performed (see ¶ 19, ¶ 147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance and in view of Baijens to include the teaching of Lioznova in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate calculation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
In addition, claim 4 merely describes the specific type of warehouse data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 7, Hance and Baijens do not explicitly disclose the following limitations; however, Lioznova discloses the computer-implemented method of claim 1, wherein performing the simulation of the tasks to be performed over the shift for the warehouse process includes applying productivity rates of the workers to be applied to the tasks to predict how many of the tasks are expected to be accomplished during the shift (see ¶ 119, ¶ 170-171). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance and in view of Baijens to include the teaching of Lioznova in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate calculation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 15, Hance discloses the computer system of claim 12, wherein performing the simulation of the tasks to be performed over the shift for the warehouse process includes applying productivity rates of the workers to be applied to the tasks to predict how many of the tasks are expected to be accomplished during the shift (see ¶ 119, ¶ 170-171). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hance and in view of Baijens to include the teaching of Lioznova in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate calculation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amirjalayer et al., (US 2018/0293527) discloses a system for organizing assignments of each of a plurality of trailers to a plurality of docks in a warehouse.
Abdic et al., (WO 2014/008307) discloses a visualization of warehouse operation forecast system for forecasting and managing warehouse operations.
Malecha et al., (US 2019/0347606) discloses a method for managing inventory items within a supply chain, and generating one or more inventory adjustment requests to achieve the optimal inventory balance across each of the plurality of location for each of the plurality of inventory item.
 “A Simulation-Based Optimization Method for Warehouse Worker Assignment”, by Odkhishig Ganbold, Kaustav Kundu, Haobin Lin and Wei Zhang. Department of Industrial Systems Engineering and Management, Faculty of Engineering, National University of Singapore. December 4, 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624